Title: From John Adams to Boston Patriot, 25 January 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, January 25th, 1811.
				
				The Hague, Sept. 6, 1782—Wrote to Mr. Secretary Livingston, “In your letter of the 5th of March, you ask, whether this power has entered into any treaty with France since the war, and whether any such thing is in contemplation?They have made no treaty, but a convention concerning recaptures, which you must have seen in the papers. The East India Company have concerted operations with France in the East Indies, and the prince by the resolution of the states, has concerted operations in these European seas for this campaign, and the city of Amsterdam has lately proposed in the states of

Holland, to renew the concert for next year, and to revive an old treaty of commerce with France. In my letter of the 18th of August, I have sent you a copy of the instructions to their ministers for peace, not to make peace, truce or armistice, but with the simultaneous concurrence of all the belligerent powers, among whom the United States of America arc certainly one, in the sense and meaning of their high mightinesses.You observe sir, that “France is interested with us in procuring a public acknowledgment of our independence.”—You desire me to write freely, and my own disposition inclines me to do so.This is a delicate subject and requires to be cautiously handled. Political jealousy is very different from a suspicious temper. We should contemplate the vices naturally allied to the greatest virtues. We should consider the fevers that lie near an high state of health.We should consider the maxim that is laid down by all the political writers in the world, and the fact that is found in all histories. viz.—“That in cases of alliance between unequal powers, almost all the advantages ever did, and ever will accrue to the greatest.” We should observe, in the Abbe Raynal’s History of this revolution, that there is a party in France, who blames the ministry for putting themselves into the chains (“Fers”) of congress; and for not keeping us dependent enough upon them. Is it not natural for them to wish to keep us so dependent upon them, that we might be obliged to accept such terms of peace, as she should think would do for us? If’ the house of Bourbon should be suspected hereafter by any neutral power, to grow too fast in wealth and force, and be disposed to form a league against it, would it not be natural for that house to wish that we may be kept from any connections with such powers, and wholly connected with itself, so as to be obliged to engage with it in all its wars?It is impossible for me to prove that the delay of Spain to acknowledge our independence, has been concerted between the French and Spanish ministry; but I candidly ask any man who has attended to the circumstances of this war, whether he has not seen cause to suspect it? For my own part, I have no doubt of it; and I do not know that we can justly censure it.I have ten thousand reasons which convince me, that one minister at least has not wished that we should form connections with Holland, even so soon as we did, or with any other power, although he had

no right and therefore would not appear openly to oppose it. When I took leave of that minister (De Vergennes) to return to America, in the spring of the year 1779, he desired me expressly to advise congress “to attend to the affairs of the war, and leave the polities of Europe to them”—“et laisser la politique a nous.” In 1778 or 1779, when Mr. Arthur Lee and I proposed to Dr. Franklin to go to Holland, or to consent that one of us should go, the doctor would not consent, but wrote to that minister, (De Vergennes) upon it, and received an answer, which he shewed me, advising against it. And when I received my letter of credence here, (i. e. to the states general) the French ambassador here, who follows the instructions communicated by that minister, took all possible pains to persuade me against communicating it. And Dr. Franklin, without reserve, in word and writing, has constantly declared that congress were wrong in sending a minister to Berlin, Vienna, Tuscany, Spain, Holland and St. Petersburgh; and doctor Franklin is as good an index of that minister’s sentiments as I know.Now I avow myself of a totally opposite system; and think it our indispensable duty, as it is our undoubted right, to send ministers to other courts, (besides France) and endeavor to extend our acquaintance, commerce, and political connections with all the world; and I have pursued this system, which I believed to be also the wish of congress and the sense of America, with patience and perseverance against all dangers, reproaches, misrepresentations and oppositions, until I thank God, he has enabled me to plant the standard of the United States at the Hague, where it will wave forever.

I am now satisfied and dread nothing. The connection with Holland is a sure stay. Connected with Holland and the house of Bourbon we have nothing to fear.I have entered into these details, in answer to your inquiries, and the only use of them I would wish to make, is this. To insist upon seeing with our own eyes, using our own judgments, and acting an independent part. And it is of the last importance we should do it now, thus early. Otherwise, we should find it very difficult to do it, hereafter. I hope I have given you my sentiments, as you desired, with freedom; and that freedom I hope will give no offence either in America or France, for certainly none is intended.In your favor of the 22d of May, you direct me to draw upon Dr. Franklin for my salary, and to send my accounts to you.

My accounts sir, arc very short, and shall be sent as soon as the perplexity of the treaty is over. As to drawing on Dr. Franklin, I suppose this was upon supposition that we had no money here. There is now nearly a million and a half of florins, so that I beg I may be permitted to receive my salary here.I have transmitted to Mr. Dana, your dispatches as desired in your’s of the 29th May, reserving an extract for publication in the gazettes, which the French ambassador is of opinion, as well as others, will have a great effect in Europe. Your letter is extremely well written, and M. Dumas has well translated it, so that it will appear to advantage.Your letter of the 30th of May, affords me the pleasure of knowing that you have received some letters from me this year, and I am glad you inclined to lay that of the 21st of February before congress. By this time I hope that all objections to the memorial are removed. But in order to judge of the full effect of that memorial, three volumes of the Politique Hollandais, several volumes of De Post Van Neder Rhin, all the Dutch gazettes for a whole year, and the petitions of all the cities, should be read; for there is not one of them but what clearly shews the propriety of presenting that memorial, whose influence and effect, though not sudden, has been amazingly extensive. Indeed the French ambassador has often signified to me lately and more than once in express words, “Monsieur votre Fermité a fait un très bon effet ici.”The cipher was not put up in this duplicate, and I suppose the original is gone on to Mr. Dana in a letter I transmitted him from you some time ago; so that I should be obliged to you for another of the same sort.Rodney’s victory came as you hoped it would, too late to obstruct me. I was well settled at the Hague and publicly received by the states and the prince, before we received that melancholy news. Had it arrived sometime sooner, it might have disarranged all our systems, and this nation possibly might now have been separately at peace; which shews the importance of watching time and tide which there is in the affairs of men.You require, sir, to be furnished with the most minute detail of every step that Britain may take towards a negotiation for a general or partial peace.All the details towards a partial peace are already public in the newspapers, and have all been ineffectual. The states general, as appears by their

instructions to their ministers, are firm against it.Since the conversations between me and Diggs first, and Mr. Laurens and me afterwards, there has never been any message, directly or indirectly, by word or by writing, from the British ministry to me. It was my decided advice and earnest request by both these messengers, that all those messages might be sent to Paris to Dr. Franklin and the Comte de Vergennes, and this has been done. Dr. Franklin wrote me that he should keep me informed of every thing that passed, by expresses; but I have had no advice from him since the second of June. Your dispatches have all gone the same way, and I have never had a hint of any of them. I hope that Dr. Franklin and Mr. Jay have had positive instructions, to consent to no truce or armistice; and to enter into no conferences with any British minister who is not authorized to treat with the United States of America.Some weeks ago, I agreed with the Duke de la Vauguion to draw up a project of a memorial to their high mightinesses, proposing a triple or quadruple alliance, according to my instructions to that purpose. The duke in his private capacity, has often declared to me that he is of opinion, it would be advisable to make this proposal as soon as the treaty of commerce shall be signed; but could not give me any ministerial advice, without consulting the Comte de Vergennes. We agreed that he should transmit the project to the comte. Two days ago the duke called upon me and informed me that he had received the comtes answer, which was, that he did not think this the time, because it would tend to throw obscurity upon the instructions lately given by the states general to Mr. Brantzen, not to make any treaty or armistice, but simultaneously with all the belligerent powers.By the 10th article of the treaty of alliance, the invitation or admission is to be made by concert. From my instructions I supposed and suppose still, that the concert was made at Philadelphia between congress and the chevalier de la Luzerne, by the order of the king his master. And my instructions being positive and unconditional to make the proposition, I shall be somewhat embarrassed. On the one hand, I would preserve not only a real harmony, but the appearance of it also, between all steps of mine and the counsels of the French ministers. On the other I would obey my instructions, especially when they are so fully agreeable to me, at all events. The proposition would have a

good effect in England, in Holland, in France, in America, and in all the neutral countries, as I think, and it could do no harm that I can foresee.—Nay further, I am persuaded that the French ministry themselves, were they to give me their private opinions as the duke de la Vauguion does, would be glad if I should make the proposition against their advice.

It is possible however, that they may secretly choose, (notwithstanding the offer made at Philadelphia, not to be bound in an alliance with America and Holland. They may think they shall have more influence with their hands unbound, even to a system that they approve and mean to pursue.It is among all these doublings and windings of European politics that American ministers have to decide and act. The result is clear in my mind, that although it is proper to be upon good terms, communicative and confidential with the French ministers; yet we ought to have opinions, principles and systems of our own; and that our ministers should not be bound to follow their advice, but when it is consonant to our own; and that congress should finally support their own ministers against all secret insinuations.—They must see that a minister of theirs, who is determined to be, as he is bound in honor to be, free and independent, is not, as yet, in a very delectable or a very enviable situation in Europe.There is but one alternative: either congress should recall all their ministers from Europe, and leave all negotiations to the French ministry, (laisser le politique à nous) or they must support their ministers against all insinuations. If congress will see with their own eyes, I can assure them without fear of being contradicted, that neither the colour, figure or magnitude of objects, will always appear to them exactly as they do to their allies. To send ministers to Europe, who are supposed by the people of America to see for themselves, while in effect they see or pretend to see nothing but what appears through the glass of a French minister, is to betray the just expectations of the people.A remark or two on the foregoing letter will not be misapplied.1. The order to draw on Dr. Franklin for my salary was one of the most extraordinary strokes of all the correspondence. What could be the design of it? For any good purpose it was superfluous; for I had long possessed a resolution of congress authorizing me to draw upon Dr. Franklin for my salary & commanding him to honor my draughts. If I had borrowed money and had it in my own hands, why should I trouble Dr. Franklin or myself with bills upon him? After congress had entrusted me to borrow ten millions of dollars—nay, after they had entrusted me with the destiny of the nation in the commission for peace, was my integrity now suspected to such a degree that I was not to be trusted to receive my own daily bread out of my own money?I was at no loss to unriddle this mystery. I did not impute this affront to Mr. Livingston; but to a Frenchified Franklinian faction; and had no doubt then, and have no doubt now in 1811, that the design was too get all the money I had borrowed or should borrow, into the power of Vergennes and Franklin, and their bankers and understrappers.I held the instruction in ineffable contempt and paid no kind of regard to it, very well knowing that they dared not call me to account for disobedience to this tyrannical mandate.2. My anxiety to secure the future independence of America and her neutrality in all future wars, if possible, appears in this letter. The future destiny of our country, her future rights, duties and policy were frequent topics of conversation between Dr. Franklin and me when we lived together at Passy and Paris. My opinion was that our true policy would always be to maintain an impartial neutrality in all future European wars, as long as possible. Franklin’s favorite doctrine was, that “we ought to unite with France at least in two future wars against England; the first to pay the debt of gratitude we owed her for assisting us in our revolution; and the second to shew ourselves as generous to her, as she had been to us.”It was easy for any man of the least reflection to foresee, that we should be solicited by France and England, with every artifice of subtlety, and by every motive of hope and fear, terror and flattery, to engage in their wars. I thought we ought to cultivate peace, and the study and labor of my life for more than thirty years has been invariably directed to this object and to place our relations with France and England upon a footing of impartial neutrality. By the treaty of 1800, with France, I flattered myself it was attained. But the British government seem to have presumptuously inferred from it, that their influence in America is irresistable and that they may do as they please. France has been sufficiently impertinent & unjust. Both together have brought us in danger of a necessary war. If injuries and provocations were exactly equal from both nations, it would be safer for us to preserve the peace with France than with England. BUT THE INSULTS, INJURIES CLAIMS AND PRETENSIONS OF GREAT BRITAIN HAVE BEEN HITHERTO MUCH MORE DANGEROUS THAN THOSE OF FRANCE.3. Mr. Livingston’s repeated and peremptory calls upon me “for the most minute details” perhaps led me into the habit and error in all my subsequent correspondence with congress, of descending to particulars too minute and circumstantial.
				
					John Adams.
				
				
			